DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 15, 2021.
Claims 1, 9-14, 17-20 and 23-31 are pending.
Claims 17-20 and 23-25 are allowed.
Claims 1, 12-14, 29 and 30 are rejected.
Claims 9-11, 26-28 and 31 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-14 and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Application Publication 2007/0116024, hereinafter Zhang, in view of Kotabe et al. U.S. Patent Application Publication 2003/0219014, hereinafter Kotabe.

Regarding Claim 1, Zhang discloses an apparatus comprising: a processing element (Abstract; Figure 1 and 2) configured to cause a wireless communication device to: 
conduct wireless communications with a first wireless network (NW) (Paragraph [0008-0009 and 0018] Scheduling of packets in wireless communication system); 
and monitor packet delay within a first buffer comprised in the wireless communication device and associated with a first communication layer (Figure 1; Paragraph [0008-0010] 
and discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time (Paragraph [0028-0030] The scheduling unit 203 buffers the data packet temporarily, calculates the delay waiting time W.sub.i,j of each packet, the real time packet lost ratio PL.sub.i,j of each user, the time delay jitter of packet Jitter.sub.i,j, and receives the control information S211 transmitted from MAC controller 201, including the QoS requirements of services, the delay threshold W.sub.max,m the time delay jitter threshold Jitter.sub.max,n, the real time packet lost ratio threshold PL.sub.max of each user, the delay occurred before MAC-hs and the overall power limit of all the HS-DSCH); schedule the packet with time delay jitter and time delay limitation, which can employ the scheduling method and scheduling the packet 
Zhang discloses monitor packet delay within a first buffer and scheduling for transmission of a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time. Zhang further discloses a delay waiting time of each packet, delay threshold and maximum time delay threshold but fails to explicitly disclose wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW.
However, Kotabe more specifically teaches and discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW (Figure 6; Paragraph [0002-0012 and 0038] Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from the packet arrival time before the maximum delay assurance time, it is possible to assure the maximum value of packet transfer delay occurring in a packet communication apparatus. In consequence, a required communication quality (QoS) between packet communication apparatus is easily securable even in a large-scale network, thus enhancing the communication quality in real-time communications at a low cost; Paragraph [0061-0064 and 0077-0080] The left time decision unit 31 is for, on the basis of the arrival time information added to a packet inputted from the switch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path between destination and origination packet communication apparatus based on notified information, thereby allowing the packet quantity to cope with the degradation of the communication quantity stemming from the delay quantity to secure a required communication quality in a large scale network (Kotabe Abstract; Paragraph [0002-0012, 0022 and 0038]).

Regarding Claim 14, Zhang discloses a wireless communication device (Abstract; Figure 1 and 2) comprising: 
radio circuitry configured to facilitate wireless communications of the wireless communication device; and control circuitry configured to interoperate with the radio circuitry to cause the wireless communication device to: establish wireless communications with a first 
and monitor packet delay with a first buffer comprised in the wireless communication device and associated with a  first communication layer (Figure 1; Paragraph [0008-0010] Scheduling and monitoring of packets and buffer in a wireless telecommunication system, for the purposes of decreasing the lost ratio of packet and controlling the time delay jitter, therefore optimizing the packet time delay, throughput, time delay jitter and lost ratio of packet under the condition of meeting the QoS requirements of all services. The present invention takes the requirements of packet service for users sensitive to the time delay jitter into full consideration, it controls the time delay jitter to maintain invariable, therefore improves the telecommunication quality of those users.; Paragraph [0017] obtain the related information required by the scheduling at the beginning of each scheduling period (step 101), the information includes the channel quality states, the length of all the packets to be transmitted, the maximum delay threshold of various services, the delay waiting time of each packet, the real time lost ratio of packet of each user, the real time lost ratio threshold of packet of each user, the time delay jitter of packet, the time delay jitter threshold of packet.);
and discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determine from monitoring the packet delay that the first packet has remained in the buffer longer than first length of time, which is shorter than a second length of time (Paragraph [0028-0030] The scheduling unit 203 buffers the data packet temporarily, calculates the delay waiting time W.sub.i,j of each packet, the real time packet lost ratio PL.sub.i,j of each user, the time delay jitter of packet Jitter.sub.i,j, and receives the control information S211 transmitted from MAC controller 201, including the QoS requirements of 
Zhang discloses monitor packet delay within a first buffer and scheduling for transmission of a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time. Zhang further discloses a delay waiting time of each packet, delay threshold and maximum time delay threshold but fails to explicitly disclose wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW.
However, Kotabe more specifically teaches and discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW (Figure 6; Paragraph [0002-0012 and 0038] Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from the packet arrival time before the maximum delay assurance time, it is possible to assure the maximum value of packet transfer delay occurring in a packet communication apparatus. In consequence, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path between destination and origination packet communication apparatus based on notified information, thereby allowing the packet quantity to cope with the degradation of the communication quantity stemming from the delay quantity to secure a required communication quality in a large scale network (Kotabe Abstract; Paragraph [0002-0012, 0022 and 0038]).

Claims 12, 13, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kotabe as applied to claim 1 and 14 above, and further in view of Damnjanovic et al. U.S. Patent Application Publication 2009/0196275, hereinafter Damnjanovic.

Regarding Claim 12 and 29, Zhang in view of Kotabe disclose the apparatus and wireless communication device of Claim 1 and 14. Zhang in view of Kotabe fail to explicitly disclose wherein the first packet is a radio link control (RLC) packet segment corresponding to a packet data convergence protocol (PDCP) packet.
However, Damnjanovic teaches wherein the first packet is a radio link control (RLC) packet segment corresponding to a packet data convergence protocol (PDCP) packet (Paragraph [0012 and 0045-0050] The delay related information can pertain to length of time that data is waiting in a buffer associated with a particular access terminal (e.g., access terminal 116, access terminal 122, . . . ). Compression and/or ciphering can be effectuated upon the data at a Packet Data Control Protocol (PDCP) layer. Further, the data can be formatted at a Radio Link Control (RLC) layer. Upon being scheduled for uplink transmission, the RLC layer can provide reliable layer 2 transmission of the data (e.g., the RLC layer can mitigate error(s) introduced at a Physical (PHY) layer during transmission, . . .). RLC SDU(s) can remain in buffer 206 for various period(s) of time. Delay budget reporter 208 can measure an amount of time that remains until expiration of a delay budget of a most urgent, head-of-line RLC SDU. Moreover, delay budget reporter 208 can send an indication corresponding to the head-of-line delay budget of the most urgent RLC SDU to base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Kotabe with the 

Regarding Claim 13 and 30, Zhang in view of Kotabe and Damnjanovic disclose the apparatus and wireless communication device of Claim 1 and 14. Zhang in view of Kotabe and Damnjanovic further disclose wherein the RLC packet segment is one of a plurality of RLC packet segments corresponding to the PDCP packet (Damnjanovic Paragraph [0012 and 0045-0050] RLC SDU(s) can remain in buffer 206 for various period(s) of time. Delay budget reporter 208 can measure an amount of time that remains until expiration of a delay budget of a most urgent, head-of-line RLC SDU. Moreover, delay budget reporter 208 can send an indication corresponding to the head-of-line delay budget of the most urgent RLC SDU to base station. When access terminal 202 obtains an uplink grant of x bytes, for instance, one or more RLC packet data unit(s) (PDU(s)) can be formed to fill the allocated x bytes of space. It is contemplated that an RLC SDU can fit into one RLC PDU, a segment of the RLC SDU can fit into one RLC PDU (e.g., leaving a remainder to be retained in buffer 206, . . . ), and so forth. Thus, access terminal 202 can form RLC PDU(s) when a transmitter (not shown) is ready to transmit such RLC PDU(s)).

Allowable Subject Matter
Claims 17-20 and 23-25 are allowed.

Claims 9-11, 26-28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 9 and 26, the prior art of record fails to disclose alone or in any reasonable combination as required by the dependent claims, “wherein the processing element is configured to cause the wireless communication device to: schedule the first packet for transmission, in response to determining that the first packet has not been previously scheduled for transmission; and discard the first packet, in response to determining that the first packet has been previously scheduled for transmission and has not been successfully transmitted.”
The Examiner further notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claims 10, 11, 27 and 28 would also be allowable since they depend upon indicated base claim 9 and 26.

Regarding Claim 31, the prior art of record fails to disclose alone or in any reasonable combination as required by the dependent claims, “wherein the control circuitry is configured to interoperate with the radio circuitry to further cause the wireless communication device to 
The Examiner further notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Citturi U.S. Patent Application Publication 2007/0064679 – Jitter Buffer Management in a Packet-Based Network
Colavito et al. U.S. Patent Application Publication 2003/0152094 – Adaptive Threshold Based Jitter Buffer Management for Packetized Data 
Lee U.S. Patent Application Publication 2010/0149976 – System and Method for Adaptive Removal of Delay Jitter Effect and Low End-to-End Delay
Yeo et al. U.S. Patent Application Publication 2010/0008305 – Packet Scheduling Method for Real-Time Traffic Transmission in Mobile Telecommunication System
Li U.S. Patent 8,848,525 – Methods, Systems and Computer Readable Medium for Providing Adaptive Jitter Buffer Management Based on Packet Statistics for Media Gateway
Choudhury et al. U.S. Patent 7,110,422 – Method and Apparatus for Managing Voice Call Quality Over Packet Networks
Endoh U.S. Patent Application Publication 2010/0091748 – Voice Transmission Apparatus

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414